—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Clarkstown Zoning Board of Appeals, dated March 27, 2000, which, inter alia, denied the petitioners’ application for an area variance, the petitioners appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Rockland County (Bergerman, J.), dated July 25, 2000, which, among other things, remitted the matter to the Town of Clarkstown Zoning Board of Appeals for further proceedings, and the Town of Clarkstown Zoning Board of Appeals cross-appeals, as limited by its brief, from so much of the same order as remitted the matter to it for further proceedings.
Ordered that the appeal and cross appeal are dismissed, without costs or disbursements.
The order dated July 25, 2000, is not appealable as of right (see, CPLR 5701 [b] [1]; Matter of North Am. Holding Corp. v Murdock, 6 AD2d 596, affd 6 NY2d 902; Matter of Soros v Board of Appeals, 24 AD2d 705), and leave to appeal has not been granted. S. Miller, J. P., Luciano, Smith and Crane, JJ., concur.